Darrell Hickman, Justice, concurring. I would reverse the decision for other reasons, but I would not allow the city to dismiss its action after it had taken the property. 750 S.W.2d 61 The power of eminent domain is awesome. Private property owners who have been subjected to the arbitrary and often abusive use of this power can attest to that. The courts have always liberally interpreted the law to favor the use of that power. Abuses of the power are often overlooked in the name of “progress,” or some other misguided concept of our society. Columbia County Rural Development Authority and the City of Magnolia, Arkansas v. Hudgens, 283 Ark. 415, 678 S.W.2d 324 (1984); Young v. Energy Transp. Systems Inc. of Ark., 278 Ark. 146, 644 S.W.2d 266 (1983); Neisen v. Carroll Electric Corp., 264 Ark. 881, 575 S.W.2d 686 (1979). Taking property is one thing. Now the majority has liberally interpreted the law to allow a government agency to cancel a taking of property after it has realized it might be costly and a jury of fairminded men would decide the value of the property. I would not liberally interpret the law to favor such an abusive use of the power. Surely attorney’s fees will be a part of the damages suffered by these property owners because of the wrongful use of the power of eminent domain.